Citation Nr: 1127677	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-10 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for the residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from January 1968 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that reduced the rating for prostate cancer from 100 percent to 40 percent, effective December 1, 2005.  During the pendency of the appeal, correspondence received from the Veteran raised the inferred issue of a rating in excess of 40 percent for the residuals of prostate cancer.  

In a July 2010 decision, the Board upheld the reduction in the rating and remanded the inferred issue of entitlement to a rating in excess of 40 percent for further development of the evidence.  That development has been accomplished, and the increased rating issue has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Throughout the appeal the residuals of prostate cancer have been manifested primarily by urinary frequency with voiding necessary four to five times per night.

2.  Throughout the appeal the residuals of prostate cancer have not manifested constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling.   


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent for the residuals of prostate cancer have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A March 2005 letter explained the evidence necessary to substantiate the claim for increase, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in August and December 2007 and, pursuant to remand by the Board, in September 2010.  These examinations, taken together, are found to be adequate for rating purposes.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical and laboratory observations, and noted the extent of the Veteran's prostate cancer residuals.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

For malignant neoplasms of the genitourinary system a rating of 100 percent shall continue for 6 months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures.  A mandatory VA examination shall be scheduled at that time.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(a).  If there has been no local reoccurrence or metastasis, residuals shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Code 7528.  

Renal dysfunction will be rated as noncompensable where albumin and casts with a history of acute nephritis, or hypertension that is noncompensable under diagnostic code 7101.  With albumin constant or recurring with hyaline and granular casts or red blood cells, or, with transient or slight edema or hypertension at least 10 percent under diagnostic code 7101, a 30 percent evaluation is warranted; with constant albuminuria with some edema, or with definite decrease in kidney function, or, with hypertension at least 40 percent disabling under diagnostic code 7101, a 60 percent evaluation will be warranted; with persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent evaluation is warranted; requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80mg%, or, creatinine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted.  38 C.F.R. § 4.115a.  

Voiding dysfunction will be rated on the basis of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  Where the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted. Were the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is required, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between two and three hours, or, awakening to void two times per night, a 10 percent rating is warranted.  With daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, a 20 percent rating is warranted.  With a daytime voiding interval of less than one hour, or awakening to void 5 or more times per night, a 40 percent rating is warranted.  Id.  

For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every 2 to 3 months; a 10 percent evaluation is warranted.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, a noncompensable evaluation is warranted.  Id.  

For urinary tract infection, with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management, a 30 percent rating is warranted.  With long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent evaluation is warranted.  Id.

Rating Prostate Cancer Residuals

Service connection for prostate cancer was granted in a RO rating decision in July 2003.  A 100 percent rating was initially assigned.  The rating was reduced to 40 percent, effective in December 2005.  That reduction was upheld by the Board in July 2010, when the issue related to a rating in excess of 40 percent was remanded.  Malignant neoplasms of the prostate are evaluated under the criteria set forth in Code 7528.  

The Veteran and his representative contend that the Veteran should be awarded a 60 percent rating.  It is asserted that the Veteran's disability is manifested by edema and albuminuria.  The Veteran's representative points out that a September 2010 VA examination found proteinuria, which is stated to be the same as albuminuria, and that outpatient treatment records show that the Veteran has manifestations of edema.  This combination is believed to be sufficient to meet the criteria for 60 percent.  

After review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the establishment of a rating in excess of 40 percent for any period.  As outlined above, to meet the criteria for the higher 60 percent rating, the evidence must show that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day (voiding dysfunction based on urinary leakage); or constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling.  After review of the record, the Board finds that none of these criteria have been met or more nearly approximated so that a rating in excess of 40 percent is not warranted.  

Regarding voiding dysfunction, the VA outpatient treatment records show that the Veteran takes medication for urinary frequency, but in April 2005 stated that he did not have problems with urination.  In March 2006, the Veteran had complaints of urinary incontinence, but on VA examination in August 2007 the Veteran stated that the incontinence only occurred when he walked for a long period of time.  At that time, he denied using pads or diapers.  In March 2010, the Veteran reported urination four to five times per night and every two hours during the daytime.  On VA examination in September 2010 the Veteran reported night leakage and urination four times per day, but there is no indication that he uses an appliance or wears absorbent material that must be changed more than four times per day.  As such, the criteria for a rating in excess of 40 percent in not shown for any period.  

Regarding the contention that a rating in excess of 40 percent is warranted for renal dysfunction, the Board notes that, while one of the criterion is albuminuria, the level of albuminuria must be constant and involve edema.  Edema is only a factor when albuminuria is demonstrated to be constant.  

Although he was shown to have decreased kidney function, this is one of the criterion for the current 40 percent rating.  As evidence shows that the criteria for a 60 percent rating have not been met or more nearly approximated, the appeal for increased rating in excess of 40 percent must be denied.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's prostate cancer residuals directly correspond to the schedular criteria for the 40 percent evaluation based on urinary frequency.  The schedular rating criteria also provides alternative criteria for rating residuals of prostate cancer, including constant albuminuria with some edema, definite decrease in kidney function, and hypertension at least 40 percent disabling.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not shown to be currently employed, his service-connected disabilities combine to 40 percent and do not meet the schedular criteria for consideration of a total disability rating by reason of individual unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Neither does the Veteran or the evidence suggest that the Veteran is unemployable by reason of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased rating in excess of 40 percent for the residuals of prostate cancer is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


